Citation Nr: 0941645	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  96-35 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for a dysthymic disorder, secondary to hemorrhoids.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1955 to 
February 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from October 1994 and August 1996 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. 

In October 1994, the RO denied the Veteran's claim for a 
rating higher than 20 percent for hemorrhoids.  He filed a 
timely notice of disagreement (NOD), which included a claim 
for service connection for dysthymia, secondary to 
hemorrhoids. 

In June 1995, to support his claims, the Veteran testified at 
a hearing at the RO before a local Hearing Officer.  He later 
testified at an additional hearing at the RO in September 
1998, this time before a Veteran's Law Judge (VLJ) of the 
Board. Transcripts of both proceedings are of record.

In August 1996, the RO granted his claim for service 
connection for dysthymia and the Veteran appealed the 
disability evaluation that was assigned.  These issues were 
remanded in January 1999 and November 2004.

Thereafter, the Veteran perfected an appeal regarding 
entitlement to TDIU.

In August 2006, the Board increased the rating for his 
hemorrhoids and remanded the issues regarding the higher 
rating for hemorrhoids and TDIU.  The case has been returned 
for review by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The Veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Since November 23, 1994, the Veteran's dysthymic disorder 
has been manifested by severe impairment of social and 
industrial adaptability.  

2.  Since November 23, 1994, the preponderance of the 
evidence shows that the Veteran's dysthymic disorder is not 
productive of virtual isolation in the community, gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, panic, confusion and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment; total 
occupational and social impairment is also not shown.  


CONCLUSION OF LAW

The criteria for an initial 70 percent, but not greater, 
evaluation for dysthymic disorder, effective November 23, 
1994, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9433 (2009), 4.132, Diagnostic Code 9405 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's increased-rating claim has been 
properly developed for appellate review.  The Board will then 
address this claim on the merits, providing relevant VA laws 
and regulations and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  These duties must be satisfied before the Board is 
able to adjudicate the Veteran's claim on the merits.

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The VCAA 
notice requirements apply to all five elements of a service-
connection claim, including the downstream disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim-such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claims.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Regardless, prejudicial deficiencies in the timing or content 
of a VCAA notice can be cured by showing the essential 
fairness of the adjudication will not be affected because: 
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case, a letter satisfying these notice 
requirements was sent to the Veteran in September 2006.  
After the claim for service connection was granted, from 
which he appealed the assignment of the initial 10 percent 
rating, the September 2006 letter informed him of the 
evidence required concerning this downstream issue.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Records show the Veteran received his required SOC in October 
1996 and SSOCs in February 2001, May 2002, April 2003, 
February 2006, and August 2009.  The SOC and SSOCs cited the 
applicable statutes and regulations and discussed the 
requirements for obtaining a higher rating for dysthymia.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and Appeals Management 
Center (AMC) obtained all pertinent records that he and his 
representative identified.  He was also afforded VA 
compensation examinations to assess the severity of his 
service-connected dysthymia.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board is thus satisfied that there 
has been substantial compliance with its remands directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board 
finds that no further action is needed to meet the 
requirements of the VCAA or Court.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains testimony and 
statements of the Veteran, VA outpatient records that date 
from 1995 to 2009, and reports of VA and private 
examinations.  


II.  Entitlement to an Initial Rating Higher than 30 Percent 
for a Dysthymic Disorder, Secondary to Hemorrhoids

In August 1996, the RO granted his claim for service 
connection for dysthymia and assigned an initial rating of 10 
percent, effective November 23, 1994.  In a February 2001 
SSOC the rating was increased to 30 percent, effective 
November 23, 1994.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

The Veteran filed his initial claim for service connection 
for a psychiatric disorder November 13, 1994.  Effective 
November 7, 1996, the criteria for rating psychiatric 
disabilities were revised.  The application of 38 C.F.R. §§ 
4.1, 4.10, assessing the actual functional impairment was not 
affected by this change in the law.  The evidence will be 
applied to the rating criteria that are most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The current 30 percent rating would be assigned for definite 
social and industrial impairment under the former rating 
criteria, that is, "more than moderate, but less than rather 
large" -- social and industrial impairment.  It would also 
be assigned under the new rating criteria for occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as:  depressed mood; anxiety; suspiciousness; panic attacks 
weekly or less often; chronic sleep impairment; mild memory 
loss, such as forgetting names, directions, or recent events, 
but generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation.  

A 50 percent rating would be assigned for dysthymia under the 
old rating criteria for considerable social and industrial 
impairment.  It would also be assigned under the new rating 
criteria for impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating would be assigned under the old rating 
criteria where the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and where psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  It would also be assigned under 
the new rating criteria for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, under the old criteria, a 100 percent rating was 
provided when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, 
the older rating criteria set forth three independent bases 
for granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, the Veteran's own occupation, 
or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

In determining decrease in work efficiency, VA outpatient 
records dated between 1995 and 2009 show that he is a retired 
teacher since 1987.  An April 2003 VA examination report 
shows that he volunteers as a driver and accompanied blind 
Veterans on various trips.  He also helped Veteran with 
claims.  He attended meetings of service organizations 
several times a month.  He occasionally volunteered to help 
veterans keep their appointments.  He had recently attended a 
meeting where he spoke to politicians about Veterans' 
problems.  

At the VA examinations conducted over the years, the 
Veteran's dress and behavior were described as normal.  In 
the Veteran's testimony at the personal hearings, the Veteran 
did not indicate problems involving routine behavior, self-
care, or conversation.  Further, there was no evidence of 
impaired judgment, impaired abstract thinking or disturbances 
of motivation.  

The VA examination reports indicate that he was oriented to 
person, place, time and situation.  Remote, recent, and 
immediate recall were good.  It is noted that he has reported 
problems with memory.  At the VA examination in May 2008, the 
examiner reported that the Veteran's memory was at least 
mildly impaired; however, it was difficult to assess since he 
made unusual and inconsistent errors on diagnostic testing.  
It was also noted that he exaggerated his symptoms.  The 
examiner added that any cognitive impairment was not related 
to the Veteran's depression.  Regardless, the VA examination 
reports show that he appeared to be of average intelligence.  
His insight was considered good.  He was described as 
cooperative and coherent.  

However, in examining the Veteran's symptoms since November 
1994, while VA examination in February 1995 revealed a GAF of 
85, in August 1995 the Veteran was assigned a GAF of 48 for 
severe dysthymia.  In addition, although the Veteran's 
symptoms were found to be in more of the moderate range over 
the period of May 2000 to December 2002, the Veteran was 
assigned a GAF of 50 in September 2004, 48 in November 2008, 
and 50 in February 2009.  In other words, based on the 
totality of the Veteran's symptoms since 1994, the Board 
finds that they are most consistent with GAF scores in the 
range of 41 to 50, which is reflective of serious impairment 
in occupational and social functioning.  

Moreover, the Veteran has reported some impairment in social 
relationships.  VA outpatient records reflect that he was 
undergoing supportive psychotherapy for stress management.  
He reports that his marital relationship has suffered due to 
his hemorrhoidal problems.  He has social anxiety and 
embarrassment due to his hemorrhoidal symptoms which includes 
seepage and bleeding.  He did not report hobbies or 
socialization outside of his volunteer work and religious 
associations.  

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating under the old criteria.  In 
reaching this determination, the Board again notes that the 
Veteran's symptoms are most consistent with a GAF in the 
range of 41-50.  According to Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), scores in this range are 
indicative of a person having serious impairment in social 
and occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  The Board notes 
that the Veteran suffers from depression with periodic 
suicidal ideation, is no longer working, and is somewhat 
socially isolated.  The Board thus finds that his psychiatric 
symptomatology most closely approximates the criteria 
required for severe impairment under the old criteria and a 
70 percent rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the Veteran's 
dysthymia is productive of demonstrable or total occupational 
and social impairment.  The medical evidence affirmatively 
shows that he does not suffer from gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, exhibit grossly inappropriate behavior or an 
intermittent inability to perform activities of daily living.  
The medical evidence also reflects that he is not virtually 
isolated in the community, exhibiting symptoms of gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, panic, confusion and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or 
disoriented to time or place and having memory loss for names 
of close relatives, own occupation or own name.  Indeed, the 
medical evidence shows that the Veteran is oriented in all 
spheres, communicates in an understandable and organized 
manner, and maintains a relationship with his spouse.  Thus, 
entitlement to a 100 schedular evaluation under either the 
old or new rating criteria is not warranted.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's dysthymia reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his dysthymia results in marked interference with his 
employment i.e., beyond that contemplated in the 70 percent 
rating.  The condition is also not shown to warrant frequent, 
or indeed, any periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 70 percent rating, but not greater, for a 
dysthymic disorder is granted effective from November 23, 
1994, subject to the statutes and regulations governing the 
payment of monetary benefits.  


REMAND

In addition to his dysthymic disorder, service connection is 
in effect for hemorrhoids with anemia and leakage, rated 60 
percent disabling.  The Veteran therefore meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), and since the Board has now rated the 
Veteran's dysthymia as 70 percent disabling, the Board finds 
that VA must obtain a new medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities, and particularly, his dysthymic 
disorder, render him unable to secure or follow a 
substantially gainful occupation.  The Board further finds 
that soliciting such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a new VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for 
an appropriate VA medical examination.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All appropriate studies 
should be conducted.  Thereafter, the 
examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
dysthymia, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.  

2.	After completion of the foregoing, the 
AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


